DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 14-15 & 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalergis (US 2013/0094930).
Referring to claim 1, Kalergis et al. disclose an interlocking tailgate utility bar (32, fig 12) for a vehicle (10, fig 12) having a tailgate (20, fig 12) at least partially defining a cargo area (12, fig 12), the interlocking tailgate utility bar comprising: 
a top surface (32b, fig 15); 
a bottom surface (shown in fig 15) opposite the top surface and configured to be disposed against an inner wall (16, fig 15) of the tailgate when the tailgate is in an open position (shown in fig 12); 
opposed front and rear side surfaces (32a, fig 13), and opposed ends; 
a striker assembly (shown in fig 14) disposed at each end of the opposed ends and including a striker (42, fig 14) configured to be releasably coupled to 
a rail channel (40, fig 12) configured to receive an attachment device (38, fig 15) of a vehicle accessory to thereby removably couple the vehicle accessory to the interlocking tailgate utility bar and thus the vehicle.

Referring to claim 2, Kalergis et al. also disclose the rail channel is defined by a generally circular wall that includes an upper lip and a lower lip (shown in fig 15).

Referring to claim 3, Kalergis et al. further disclose a gap (shown in fig 15) is defined between the upper lip and the lower lip that allows the attachment device to be inserted into the rail channel when the accessory is oriented at an angle within an installation zone.

Referring to claim 4, Kalergis et al. furthermore disclose at least one of the upper lip and the lower lip are configured to engage the attachment device and prevent removal of the attachment device from the rail channel when the accessory is oriented at an angle within a locking zone (shown in fig 16).

Referring to claim 5, Kalergis et al. additionally disclose the rail channel is formed at least partially within an intersection between the top surface and the rear side surface (shown in fig 14).



Referring to claim 14, Kalergis et al. disclose a vehicle (10, fig 12) comprising: 
a tailgate (20, fig 12) at least partially defining a cargo area (12, fig 12) and movable between an open position (shown in fig 12) and a closed position; and 
an interlocking tailgate utility bar (32, fig 12) movable between a stowed position (shown in fig 8) within the cargo area, and a deployed position (shown in fig 12) removably coupled to the tailgate when in the open position, the interlocking tailgate utility bar comprising: 
a top surface (32b, fig 15); 
a bottom surface (shown in fig 15) opposite the top surface and configured to be disposed against an inner wall (16, fig 15) of the tailgate when the tailgate is in an open position (shown in fig 12); and 
a rail channel (40, fig 12) configured to receive an attachment device (38, fig 15) to thereby removably couple the vehicle accessory to the interlocking tailgate utility bar and thus the vehicle.

Referring to claim 15, Kalergis et al. additionally disclose the interlocking tailgate utility bar further includes a striker assembly (shown in fig 14) disposed at each end of the opposed ends and including a striker (42, fig 14) configured to be releasably coupled 

Referring to claim 17, Kalergis et al. also disclose the accessory, wherein the accessory is a load ramp (32, in fig 1); and a utility rail assembly (40, fig 1) coupled to a sidewall at least partially defining the cargo area, wherein the utility rail is configured to removably receive the load ramp to stow the cargo ramp within a cargo area (12, fig 1) of the vehicle.

Referring to claim 18, Kalergis et al. further disclose the attachment device comprises a flat upper surface, a rounded forward surface, a flat lower surface, and a rear stop (shown in fig 1).

Referring to claim 19, Kalergis et al. furthermore disclose the rail channel is defined by a generally circular wall that includes an upper lip and a lower lip (shown in fig 15), wherein a gap (shown in fig 15) is defined between the upper lip and the lower lip that allows the attachment device to be inserted into the rail channel when the accessory is oriented at an angle within an installation zone (shown in fig 15), and wherein at least one of the upper lip and the lower lip prevent are configured to engage the attachment device and prevent removal of the attachment device from the rail channel when the accessory is oriented at an angle within a locking zone (shown in fig 16).


Allowable Subject Matter
Claim 6-8, 10-13 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Slater discloses an air foil truck.  Johnson discloses a loading ramp truck.  Pleet et al. disclose a tailgate system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612